Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 02, 2018

The Court of Appeals hereby passes the following order:

A18A2083. IN THE INTEREST OF V. F. E. B. et al., CHILDREN (MOTHER).

      The mother of V. F. E. B., M. J. C. J., and H. T. J. J. filed this direct appeal
from the juvenile court’s order terminating her parental rights. Pursuant to OCGA §
5-6-35 (a) (12); however, appeals from orders terminating parental rights must be
made by filing an application for discretionary review. See In the Interest of K. R.,
285 Ga. 155 (674 SE2d 288) (2009). The mother’s failure to file an application for
discretionary review deprives us of jurisdiction over this appeal, which is hereby
DISMISSED.




                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/02/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.